 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    PETER STROJNIK, SR,                              1:19-cv-01192 DAD SKO
12                      Plaintiff,                     NEW CASE NUMBER:
13           v.                                        1:19-cv-01192 SKO
14    SHIVKRUPA INVESTMENTS, INC.,                     ORDER REASSIGNING CASE
15                      Defendant.
16

17          All parties having executed consent forms, it is ordered that this matter be reassigned from

18   the docket of United States District Judge Dale A. Drozd, to the docket of United States

19   Magistrate Judge Sheila K. Oberto, for all purposes including trial and entry of Judgment.

20          To prevent a delay in documents being received by the correct judicial officer, the new

21   case number listed below should be used on all future documents.

22                                         1:19-cv-01192 SKO

23   IT IS SO ORDERED.
24
        Dated:     October 8, 2019
25                                                    UNITED STATES DISTRICT JUDGE

26
27

28
                                                      1
